Citation Nr: 1026735	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenic reaction, chronic, undifferentiated.

The Veteran provided testimony during a hearing before a Decision 
Review Officer (DRO) at the RO in July 1996 and before the 
undersigned at the RO in May 2009.  Transcripts of both hearings 
are of record.  

The Board previously denied entitlement to service connection for 
a psychiatric disorder in a March 1999 decision, which was final 
when issued.  38 C.F.R. § 20.1100 (2009).  In a September 2009 
decision, the Board found that new and material evidence had been 
received to reopen the claim for service connection for a 
psychiatric disorder, to include schizophrenia, and remanded the 
issue for additional development.


FINDING OF FACT

The Veteran has a current psychiatric disorder, schizophrenia, 
that had its onset in service.


CONCLUSION OF LAW

A psychiatric disorder, schizophrenia, was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski,  
2 Vet. App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychosis, including 
schizophrenia, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a) 3.384 (2009). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  If the presumption of soundness is not 
rebutted the claim is treated as a normal claim for service 
connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In the most recent VA examination in January 2010, schizophrenia, 
undifferentiated, controlled by medication, was diagnosed along 
with tobacco use disorder.  The evidence of record demonstrates a 
long history of psychiatric treatment dating back to 1973, 
including the first diagnosis of schizophrenia in October 1975.  
Therefore, the first element of service connection-a current 
disability-is established.  

In a September 2007 statement, the Veteran asserted that he had 
been under a doctor's care for psychiatric treatment since his 
discharge from the military.  During the July 1996 DRO hearing 
and the September 2009 hearing before the Board, the Veteran 
reported that his symptoms began during service when he thought 
that he was going to be deployed to Vietnam and was training for 
combat.  

The Veteran is competent to report when certain events and 
symptoms began, which he personally experienced.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Resolving all doubt in the Veteran's favor, the Board 
finds that, while there is no evidence of psychiatric treatment 
in service, the Veteran's testimony is credible for the purpose 
of establishing an in-service event or injury and continuity of 
symptoms since service.  38 U.S.C.A. § 5107(b) (2009).  

The remaining question is whether there is a nexus between the 
currently diagnosed psychiatric disorder and the in-service 
psychiatric symptoms.  In a June 2009 VA medical center (VAMC) 
treatment note, his treating psychiatrist stated that the 
Veteran's illness appeared to have started during or soon after 
service based on the Veteran's report of psychiatric treatment 
immediately after discharge in 1971, a VAMC note which indicated 
the prescription of Valium in 1973, and psychiatric 
hospitalization in 1975.  

In another treatment record dated that same month, the same VA 
psychiatrist stated that it was reasonable to assume that the 
Veteran's serious mental illness probably started around, or soon 
after, his service; as it can take many years for the symptoms to 
develop to the level that requires psychiatric attention.

Furthermore, the January 2010 VA examiner concluded, after 
reviewing the claims file and conducting an extensive 
examination, that while there was no data to substantiate the VA 
psychiatrist's June 2009 opinion and while there was no way to 
determine if the onset of schizophrenia occurred during service 
without resorting to pure speculation, it was reasonable to 
assume with a 50/50 probability that at a minimum the Veteran's 
schizophrenic condition was aggravated by the stress of being in 
the service given the nature, onset, and course of the disease of 
schizophrenia.  

As the record contains both lay and medical evidence linking the 
Veteran's current psychiatric disorder to his active service, and 
there is no opinion to the contrary, the Board finds that the 
preponderance of evidence is in favor of the claim, and it is 
therefore, granted.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for a psychiatric disorder, including 
schizophrenia, is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


